VAIDIK, Judge,
concurring in part, dissenting in part.
I agree with the majority's conclusion that the trial court erred in finding that the liquidated damages clause is ambiguous and in subsequently admitting parol evidence. However, I respectfully disagree with the majority's conclusion that the remedy found in the liquidated damages clause is inadequate. I therefore concur in part and dissent in part.
The trial court's discretion to grant or deny a preliminary injunction is measured by several factors: (1) whether the plaintiff's remedies at law are inadequate, thus causing irreparable harm pending the resolution of the substantive action if the injunction does not issue; (2) whether the plaintiff has demonstrated at least a reasonable likelihood of success at trial by establishing a prima facie case; (8) whether the threatened injury to the plaintiff outweighs the threatened harm the grant of the injunction may inflict on the defendant; and (4) whether, by the grant of the preliminary injunction, the public interest would be disserved. City of Gary v. Mitchell, 848 N.E.2d 929, 983 (Ind.Ct.App. 2006) (quotation omitted). In order to grant a preliminary injunction, the moving party bears the burden of showing, by a preponderance of the evidence, that the facts and circumstances entitle it to injunc-tive relief. Id. "The power to issue a preliminary injunction should be used sparingly, and such relief should not be granted except in rare instances in which the law and facts are clearly within the moving party's favor." Id.
The only issue on appeal concerns the first factor, that is, whether LCTI proved *35by a preponderance of the evidence that its remedy at law is inadequate. The District does not challenge the other preliminary injunction factors. See Appellant's Br. p. 2 ("This appeal, instead, focuses on the narrow issue of whether [LCTI] met its burden of establishing that the legal remedy afforded it under the liquidated damages provision of the Contract was inadequate, and that it therefore suffered irreparable harm."). Therefore, for purposes of this appeal, it is assumed that LCTI has demonstrated at least a reasonable likelihood of success at trial by establishing a prima facie case that the District breached the contract.
If an adequate remedy at law exists, injunctive relief should not be granted. Pathfinder Commc'n Corp. v. Macy, 795 N.E.2d 1103, 1115 (Ind.Ct.App.2008). To decide whether an adequate remedy at law exists, the trial court is charged with determining whether the legal remedy is as full and adequate as the equitable remedy. Id. "A legal remedy is adequate only where it is as plain and complete and adequate-or, in other words, as practical and efficient to the ends of justice and its prompt administration-as the remedy in equity." Id. The power to issue a preliminary injunction should be used sparingly, and such relief should not be granted except in rare instances in which the law and facts are clearly within the moving party's favor. Barlow v. Sipes, 744 N.E.2d 1, 5 (Ind.Ct.App.2001), trans. denied.
In determining whether LCTI proved by a preponderance of the evidence that its remedy at law is inadequate, I observe that the liquidated damages clause itself provides that "the liquidated damages provided herein and the payment by District therefor[e] shall be [LCTTI's] sole remedy in the event of early termination by District." Appellant's App. p. 204 (emphasis added). The clause also provides, "The parties agree that such liquidated damages are reasonable and are a result of an arms length transaction." Id. Finally, LCTI attempted to prove that its remedy at law was inadequate by arguing that the liquidated damages provision was ambiguous and therefore was only intended to compensate LCTI for waste collected within the City's borders. However, the majority correctly rejected this argument and found the clause to be unambiguous, meaning that the District must pay LCTI for all waste delivered to the facility, not just waste generated by the City. In light of the strong language in the liquidated damages clause to which two sophisticated parties agreed and the fact that the clause applies to all waste delivered to the facility, I can only conclude that LCTI has failed to prove by a preponderance of the evidence that the remedy found in the liquidated damages clause is as plain and complete and adequate as the remedy in equity, thereby making injunctive relief improper.